Citation Nr: 1222620	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach/swallowing disorder, to specifically include dysphagia with hiatal hernia.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical spine disability

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right hand disorder, to include a nerve condition and brittle bones.

7.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2005 and May 2007 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  These ratings decisions denied entitlement to service connection for the disabilities listed in issues two through seven above, and as to the claim for service connection for a stomach/swallowing disability, denied the application to reopen a claim for service connection dysphagia with hiatal hernia.  The Veteran's disagreement with these denials led to this appeal.

In April 2011, the Board remanded the appeal to allow for the scheduling of a Board hearing.  The Veteran was subsequently scheduled for this hearing, and the Veteran and his fiancée presented testimony before the undersigned in November 2011.  A transcript of this hearing has been associated with his VA claims file.  At the time of the hearing, the Veteran submitted additional evidence, with a waiver of the right to initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).

The Board has re-characterized the issues from the way in which they were characterized in the April 2011 Board remand.  The Board has done this based on clarification of the Veteran's contentions at the time of the November 2011 hearing and based on current claims file review.  Specifically, although the April 2011 Board remand listed the issue of entitlement to a bone disorder (claimed as brittle bones) as a separate claim, the Veteran has clarified that the claim for a bone disorder is part of the claim for a hand disorder.  Also at the time of the Board hearing, he clarified that his claim for service connection only relates to the right hand, and that he is not seeking service connection for any disability of the left hand.  See Board Hearing Tr. at 2.  As that claim has been separately adjudicated by the RO, the Board does a formal withdraw of that issue in the body of this decision.

The issues of service connection for entitlement to a cervical spine disability, a bilateral foot disability, a right shoulder disability, a right hand disability, to include a bilateral nerve condition of the hand and brittle bones of the hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied service connection for dysphagia with hiatal hernia and no relevant evidence was submitted within a year of this decision. 

2.  Evidence added to the claims file since the January 1999 rating decision became final is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for dysphagia with hiatal hernia.

3.  The Veteran has a stomach/swallowing disability, to include under the diagnoses of dysphagia with hiatal hernia, that are attributable to the Veteran's difficulty swallowing in service.

4.  At the November 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a left hand disability.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1999, which denied service connection for dysphagia and hiatal hernia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the January 1999 rating decision became final, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for dysphagia and hiatal hernia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A stomach/swallowing disability, to specifically include dysphagia and hiatal hernia, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for withdrawal of the substantive appeal of the issues of service connection for a left hand disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist regarding the issue addressed on the merits in this decision, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant on the merits the claim for service connection for a stomach/swallowing disability.

II.  Stomach/Swallowing Disability

The Veteran contends that he has a current disability of the stomach that causes difficulty swallowing.  Previously, in a January 1999 rating decision, the RO denied service connection for dysphagia with hiatal hernia, and provided the Veteran notice of his rights to appeal.  The RO denied the claim on the basis of no disability in service.  The Veteran did not appeal this decision nor did he submit additional relevant evidence within a year.  The rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In March 2005, the Veteran filed to reopen the claim.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).


Since the time the Veteran denied his claim, significant additional medical evidence has been added to the file.  Multiple records document the Veteran's complains of difficulty swallowing.  Significantly, in a an August 1996 record, associated with the record after the January 1999 rating decision became final, a clinician wrote that the Veteran had a history of dysphagia since service.  In a January 2005 VA treatment record, a medical doctor diagnosed esophageal dymobility.  In a December 2004 VA consult request record, a speech-language pathologist recorded the Veteran's history of symptoms since service and summarized clinical findings of moderate esophageal dysphagia.  A November 2006 VA treatment record indicates that the Veteran had a history of hiatal hernia.

The evidence added since the last final denial goes to the key question of whether the Veteran had a dysphagia disability in service and the presence of a current related disability.  Accordingly, the previously-denied claim is reopened and consideration may be given to the entire evidence of record without regard to the prior denial.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finally, a Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Reviewing all the evidence of record, the Board finds that the preponderance of the evidence weighs toward the granting of service connection.  A January 1991 Report of Medical Examination indicates that the Veteran's pharynx was found to be abnormal on clinical evaluation and there is treatment record (with no date) that records a finding of dysphagia.  In addition, although linked to a chest cold, a November 1990 service treatment record also documents difficulty swallowing.  The Board finds this ample evidence of symptoms of disability in service.

Regarding whether the disability has persisted post-service, in the December 1998 VA examination reports prepared as part of the Veteran's original claim, the examiner wrote that the Veteran had gastro-esophageal regurgitation since service.  As discussed above, the claims file also contains more recently dated medical records in which various clinicians link a current stomach/swallowing disability to service.  Although not all post-service testing has indicated a current disability, the Board finds that the preponderance of the evidence indicates that there is a chronic, current disability.  Further, although the diagnoses have not been wholly consistent, the Veteran has persistently been diagnosed with dysphagia and related diseases.  Upon effectuating of this grant, the Veteran should be rated for all disability attributable to dysphagia and any residuals of hiatal hernia.  Service connection for a stomach/swallowing disability, to specifically include under the diagnoses of dysphagia with hiatal hernia, is granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

III.  Left Hand Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105 (West 2002).  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a) (2011).

At various points in the adjudication of the claims in appellate status, to include in the February 2008 Statement of the Case, entitlement to service connection for a left hand disability was addressed as a separate issue.  Although other documents, to include the April 2011 Board remand, combined this issue with that for service connection for the right hand (bilateral hand disorder), the Board finds that the issue of entitlement to service connection for a left hand disability is separately in appellate status.

At the November 2011 Board hearing (see Board Hearing Tr. at 2), the Veteran withdrew the appeal as to entitlement to service connection for a left hand disability.  See 38 C.F.R. § 20.204(b)(1) (2011).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. §§ 20.202, 20.204(c) (2011).  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue.


ORDER

As new and material evidence has been received, the claim for service connection for dysphagia with hiatal hernia is reopened.

Service connection for a stomach/swallowing disability, to specifically include under the diagnoses of dysphagia with hiatal hernia, is granted.

The claims of entitlement to a left hand disability is dismissed.


REMAND

Prior to adjudication on the merits of the additional claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Regarding tinnitus, review of the claims file reveals that the Veteran was exposed to excessive noise exposure.  A clinician in a July 1989 service Reference Audiogram, recorded that the Veteran was routinely exposed to hazardous noise.  At the time of the hearing, the Veteran contended that the tinnitus was due to noise from driving a Bradley vehicle, but did not assert that he has experienced tinnitus from service to this date; instead, the Veteran indicated that he was not sure of the exact date of onset.  His responses indicated a post-service development of the disability.  See Board Hearing Tr. at 23-25.  Based on the Veteran's current report of tinnitus and the documented exposure to excessive noise in service, the Board finds that a remand is warranted to allow for the scheduling of a VA examination.  In a VA examination report, an examiner should provide an opinion as to whether the post-service development of tinnitus is due to conceded in-service noise exposure.  See 38 C.F.R. § 3.159(c) (2011).

The other issues in appellate status are claims of service connection for the cervical spine (neck), feet, right shoulder, and right hand.  For each of these claims, there are service treatment records that document injury and/or symptoms.  In this regard, a May 1989 service treatment record documents a possible pinched nerve causing pain in the shoulder and neck.  A September 1990 service treatment record indicates that Veteran experienced a neck strain and a December 1990 service treatment record indicates that the Veteran had a possible muscle sprain on the right side of his neck following wrestling.  Regarding the feet, review of the service treatment records reveals evidence of right foot pain/swelling following being kicked (October 1989), and numbness of the feet in January, June and July 1990, with the July 1990 record indicating evidence of bunion/callus.  The evidence also substantiates that there was fracture to the fourth finger right hand in service.  The Veteran testified that the fracture occurred when the hatch of the Bradley vehicle fell on his hand.  See Board Hearing Tr. at 12.

Review of the post-service evidence reveals evidence supporting findings of current disabilities.  This evidence is complex, however, with evidence that the Veteran was in a motor vehicle accident in March 2006.  The Veteran has not been provided a VA examination with opinion regarding these claims.  Based on the evidence detailed above, the duty to assist the Veteran in the development of these claim by obtaining such a VA examination with opinion has attached.  See 38 C.F.R. § 3.159(c) (2011).  Obtaining these opinions will provide evidence on the remaining unsubstantiated element of these claims:  That the currently diagnosed disabilities are attributable to the incidents of service documented in the above paragraph.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a qualified clinician to evaluate the nature and etiology of his tinnitus.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is related to conceded noise exposure in service.  For purposes of this remand, the reviewing clinician should accept as true the Veteran's statements regarding the incidents of service.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for an examination with a qualified clinician to evaluate the nature and etiology of any diagnosed cervical spine (neck), feet, right shoulder, and/or right hand disability, to include a nerve condition of the right hand or condition related to brittle bones of the right hand.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  Specifically, the examiner should review the service and post-service history documented in this remand.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Thereafter, the examiner should list the current diagnoses of the cervical spine (neck), feet, right shoulder, and right hand, to include a nerve condition of the right hand or condition related to brittle bones of the right hand.  For each diagnosed disability, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the disability is related to service.  For purposes of this remand, the reviewing clinician should accept as true the Veteran's statements regarding the incidents of service.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the results of the VA examination, and any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


